 

Exhibit 10.60.1

1st Amendment to Employment Agreement

This 1st Amendment to Employment Agreement (“Amendment”) is executed this 11th
day of November 2010 by and between Kirk A. Benson (the “Executive”) and
Headwaters Incorporated, a Delaware corporation (the “Company”).

RECITALS

Headwaters and Executive entered into an Employment Agreement effective 1 April
2010 (the “Employment Agreement”). Pursuant to the terms and conditions of
section 2(a) of the Employment Agreement, Headwaters granted to Executive
certain base salary compensation.

Headwaters and Executive wish to modify the base salary compensation as set
forth herein.

AGREEMENT

1. For good and valuable consideration, the receipt of which is hereby
acknowledged, Headwaters and Executive agree to change the base salary
adjustment date of section 2(a) of the Employment Agreement from October 1, 2010
to October 1, 2011. Accordingly, section 2(a) of the Employment Agreement is
amended and restated in its entirety as follows:

Base Salary. The Company shall pay the Executive as compensation for his
services an annual base salary at the rate of $650,000 per year until October 1,
2011, and thereafter a minimum annual base salary of $700,000, in accordance
with standard Company payroll procedures, subject to normal payroll deductions
and deductions authorized by the Executive. Such base salary shall be subject to
annual review by the Compensation Committee of the board of Directors (the
Compensation Committee”).

2. Except as modified by this Amendment, all other terms of Employment Agreement
remain unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

HEADWATERS INCORPORATED

 

/s/ Steven G. Stewart      /s/ Kirk A. Benson   Name: Steven G. Stewart     
Kirk A. Benson   Title: Chief Financial Officer       